BY JUDGE FORD C. QUILLEN
After review of the above-styled cases, the authorities cited to me, as well as authorities I have obtained through my own research, the Court is of the opinion that the pleadings filed are not valid, and, therefore, the cases must be dismissed.
The cases come before the Court upon a special appearance by the defendants, Preddy Funeral Home and Colonial Funeral Home, contesting the propriety of the suits filed for plaintiffs, Rita Sue Dockery and Joanne Reeves. These suits were filed by an attorney identified as Bob McD. Green, Johnson City, Tennessee, not licensed to practice in Virginia.
The authorities show that the filing of the suits signed by their out-of-state counsel is invalid because of failure to comply with Supreme Court Rule 1 A:4 and Rule 1:4. Rule 1:4 requires that a pleading must be signed by counsel or *560the plaintiff. Rule 1 A:4 requires that an out-of-state counsel must file suit in association with a member of the Virginia State Bar. Rule 1:5 defines “counsel” to include a partnership, professional corporation, or an association of members of the Virginia State Bar. In this case, the pleadings, which speak of events happening after a death on November 14, 1996, were filed in the Circuit Court of Scott County on November 17,1998, and signed only by an out-of-state counsel.
There are many cases on this subject in Virginia: Rahbaran v. Rahbaran, 26 Va. App. 195 (1997); Ortiz v. Barrett, 213 Va. 282 (1981); and this matter is thoroughly discussed in the circuit court opinion of Roubik v. White, 47 Va. Cir. 90 (Fairfax County 1998).
In the Roubik v. White case, Judge Klein discussed thoroughly that the Court’s only remedy would be to dismiss the case and further the Court would not have the authority to allow any amendments to relate back to the original filing date, thereby avoiding the consequences of any applicable statute of limitations.
Based upon these court cases and argument of counsel, the Court will dismiss the above two cases filed by attorney Bob McD. Green of Johnson City, Tennessee, in the Circuit Court of Scott County, Virginia.